In February, 1920, plaintiff, in defendant's employ, cut the second finger of his right hand. The accident was reported, compensation agreement made, approved, and performed. In April, 1920, plaintiff returned to his work, executed settlement *Page 411 
receipt, final report was made and the case closed. Later the finger drew toward the palm of the hand, and plaintiff lost about one-half of its efficiency. To remedy this a correctional operation was had, and this rendered the finger about 75 per cent. efficient. In August, 1925, plaintiff had the finger amputated and wanted defendant to pay the surgeon's bill. Defendant denied liability, but gave plaintiff $110 from its welfare fund. In September, 1925, plaintiff petitioned for compensation for loss of the finger, claiming amputation was necessary because the finger started to draw toward the palm again and interfered with the use of the hand. Defendant contested. Testimony was taken, and a hearing concluded with the following agreement:
"It is stipulated and agreed by and between the applicant and counsel for respondent in the above entitled matter, that the respondent assumes liability for the payment of the loss of the second finger of the right hand.
"It is further stipulated that the amount of compensation paid under the terms of the agreement on file being $92.17 may be deducted from the specific injury compensation for the loss of a finger.
"It is further stipulated that the amount of $110 given said applicant by said respondent for the purpose of defraying expenses of corrective operations may also be deducted or taken off of the last payment falling due, leaving a balance of $217.83, which will be received at the rate of $14 a week from August 12, 1925."
An award was made in accord with the stipulation and filed October 15, 1925. Plaintiff filed a claim of appeal on October 27, 1925, setting up therein:
"That the findings of the deputy commissioner of the department of labor and industry is based upon a certain agreement between William Beaudry, applicant, and Burroughs Adding Machine Company, respondent, and that this agreement was consented to by the applicant because the items of said agreement *Page 412 
were not understood by the said applicant in the sense that they were understood by the deputy commissioner of the department of labor and industry."
On appeal the award was modified by eliminating stipulated credits to defendant. By certiorari defendant raises several points of law, only one of which need be considered. Plaintiff's appeal was not made within ten days, as required by statute; neither was time extended (Comp. Laws Supp. 1922, § 5461). The board had no appeal before it for consideration, and its modification of the award was a nullity. See Brunette
v. Quincy Mining Co., 197 Mich. 301; Kalucki v. American Car Foundry Co., 200 Mich. 604; Detroit United Ry. v. Department ofLabor  Industry, 231 Mich. 539.
The award by the board is set aside. This leaves the award by the deputy commissioner in force. Defendant will recover costs.
SNOW, STEERE, FELLOWS, and McDONALD, JJ., concurred with WIEST, J.